34.170, and we are not convinced that that remedy is inadequate under
the circumstances presented, see Williams v. Eighth Judicial Dist. Court,
127 Nev., Adv. Op. 45, 262 P.3d 360 (2001) (describing narrow exceptions
when writ relief may be warranted despite availability of an alternative
remedy at law). Accordingly, and without expressing any opinion on the
merits of the issues raised in the petition, we deny the motion for a stay
and
           ORDER the petition DENIED.



                                              •                  J.



                                                                 J.




                                  Pickering



cc: Hon. Jerry A. Wiese, District Judge
     Snell & Wilmer, LLP/Las Vegas
     Greenberg Traurig LLP/Atlanta
     Eglet Prince
     Kemp, Jones & Coulthard, LLP
     Eighth District Court Clerk




                                    2